In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0777V
                                        UNPUBLISHED


    SHAFIQ IMANI,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: August 2, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On January 21, 2021, Shafiq Imani filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
injury (“SIRVA”), a defined Table injury, after receiving the diphtheria, tetanus, and
pertussis (Tdap) vaccine on June 19, 2018. Petition at 1, ¶¶ 3, 20. Petitioner further
alleges that he received the vaccine within the United States, that he suffered the residual
effects of his SIRVA injury for more than six months, and that neither he nor any other
party has filed a civil action or received compensation for his SIRVA injury. Petition at ¶¶
3, 20-22. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On August 1, 2022, Respondent filed his Rule 4(c) in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent believes “that [P]etitioner has satisfied the criteria set forth in
the Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation for a
Tdap Table injury.” Id. at 5. Respondent further agrees that “based on the record as it
now stands, [P]etitioner has satisfied all legal prerequisites for compensation under the
Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2